Fourth Court of Appeals
                                        San Antonio, Texas

                                             JUDGMENT
                                           No. 04-18-00714-CV

                             IN THE ESTATE OF Joanne Cooksey FRIEND

                              From the County Court, Uvalde County, Texas
                                         Trial Court No. 6904-16
                             Honorable Polly Jackson Spencer, Judge Presiding 1

       BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We ORDER that appellee, Sarah Friend Neutze, is awarded the costs she incurred
related to this appeal.

           SIGNED February 19, 2020.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice




1
    Sitting by assignment.